Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  STONE CONTAINER
CORPORATION,

                          Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00266-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Stone Container Corporation, asks this Court to issue a writ of mandamus
against the Honorable Kathleen Olivares, Judge of the 205th District Court of El Paso
County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).  Moreover, there must be no other
adequate remedy at law.  Id.  Based on the record before us, we are unable to conclude that
Respondent clearly abused her discretion.  Accordingly, we deny mandamus relief.  See Tex.
R. App. P. 52.8(a).
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.